Citation Nr: 0107663	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for residuals of a wound 
infection acquired as a result of hospitalization and 
surgical treatment provided by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant underwent a microdiskectomy at L-5 to S-1 
in a VA medical facility and was discharged on April 1, 1994. 

2.  The appellant was readmitted to the VA Medical Center on 
April 26, 1994 for treatment of lumbar abscess, osteomyelitis 
and diskitis, and was hospitalized until October 4, 1994.

3.  The appellant failed to report for VA examinations 
scheduled in response to the Board's June 1999 Remand. 

4.  Additional disability due to a post-operative wound 
infection has not been shown. 


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the 1994 VA 
hospitalization have not been met.  38 U.S.C.A. § 1151, 
5107(a) (West 1991); 38 C.F.R. §§ 3.358. 3.655 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a March 1995 rating decision wherein 
the RO denied entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for residuals of a wound infection 
subsequent to lumbar spine surgery performed at a VA Medical 
Center.  An appeal of an adverse decision of a claim for 
benefits pursuant to 38 U.S.C.A. § 1151 for hepatitis claimed 
as a result of the same surgery and post-operative wound 
infection was the subject of a final Board decision in June 
1999.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Both the appellant and his representative have been 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In August 1997 
and September 1997, the RO sent letters to the appellant 
regarding the additional medical information necessary to 
substantiate his allegations.  In June 1999, in response to 
the Board's Remand, the RO issued a letter describing the 
evidence necessary to substantiate his wound infection 
residuals.  By virtue of the Statement of the Case issued in 
June 1995 and in the Board's June 1999 Remand, the appellant 
was advised of the pertinent laws and regulations and the 
evidence that was not of record.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  The RO obtained certified copies of the 
hospital summaries, outpatient treatment records, nurses' and 
doctors' notes for the period of VA Medical Center treatment 
from April to October 1994.  The records from the March 1994 
surgical procedure were obtained.  Private medical evidence 
has been obtained.  All identified and relevant medical 
treatment and examination records have been obtained.  
Hearings were conducted before RO in October 1995 and July 
1997, and transcripts associated with the claims folder.  At 
the time of the hearings, the appellant was informed of the 
evidence needed to complete his claim pursuant to 38 C.F.R. 
§ 3.103 (2000).  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.

At this juncture, the Board notes that this issue was 
remanded by the Board in June 1999 for the purposes of 
additional evidentiary development.  A VA examination was 
ordered to determine the nature and extent of any current low 
back pathology attributable to the VA Medical Center medical 
and surgical treatment provided during 1994.  The RO was to 
obtain the names and addresses of all medical care providers 
who might have treated the appellant since October 1994 and 
to obtain their records.  The appellant was advised by the 
Board that his failure to cooperate and assist the RO in the 
development of his claim could result in an adverse decision, 
Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).  The RO 
attempted to contact the appellant via a letter written in 
June 1999 to his last known address.  The letter requested 
that the appellant submit the names of any treatment 
providers since October 1994.  This letter was not returned 
undelivered and the appellant did not respond.  In March 
2000, his representative submitted a letter that noted the 
appellant's failure to respond and requested that a VA 
examination be scheduled without further evidentiary 
development.  In March 2000, the appellant was advised via a 
letter from the RO that a VA examination was being scheduled.  
He was notified that failure to report for this examination 
without good cause would result in the denial of his claim, 
pursuant to the provisions of 38 C.F.R. § 3.655 (2000).  This 
letter was not returned undelivered.  The appellant failed to 
report for the scheduled examinations.  In December 2000, his 
representative advised that no other home address for the 
appellant was known.  In January 2001, the RO called 
directory assistance and reported that there was no listing 
for the appellant.  Hyson v. Brown, 5 Vet. App. 262 (1993) 
held that, "In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  It is only where 
a file discloses other possible and plausible addresses that 
an attempt should be made to locate him at the alternate 
known address before finding abandonment of a previously 
adjudicated benefit."  Moreover, absent any evidence that 
the appellant took affirmative steps to change his address of 
record for the receipt of correspondence, the Board is 
entitled to rely on that address as being his "last known 
address".  See Thompson v. Brown, 8 Vet. App. 169 (1995), 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (presumption of 
regularity of administrative process in the absence of clear 
evidence to the contrary).  We hold, therefore, that the RO 
has fulfilled every duty to contact the appellant, that he 
has not shown good cause for his failure to submit to VA 
examination, and that the duty to assist has been met.  We 
therefore proceed with an evaluation of the claim based on 
the evidence of record.

The appellant's theory of entitlement to service connection 
for residuals of the March 1994 microdiskectomy is premised 
on 38 U.S.C.A. § 1151.  Because the claim was filed in 
November 1994, the version of § 1151 that is applicable to 
this case is the version that existed prior to its amendment 
in 1996, as those amendments were made applicable only to 
claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996); Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom, Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. 
Gardner, 513 U.S. 115 (1994).  

The pre-amendment version of § 1151 provides, in relevant 
part, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ... not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  Section 
1151 may be construed to encompass disability due to disease 
as well as disability due to injury.  VAOPGCPREC 1-99.

The implementing regulation provides:

(a) General. Where it is determined that 
there is additional disability resulting 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i) As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment, or examination.  (3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358.

The appellant underwent a microdiskectomy at L-5 to S-1 in 
the VA Medical Center, Gainesville for the treatment of low 
back pain with right radiculopathy that had been 
nonresponsive to conservative therapies.  He was discharged 
on April 1, 1994.  He was readmitted on April 26, 1994 after 
he developed severe pain in his back and swelling over the 
incision site.  On physical examination, fluid was noted 
below the surgical incision.  On March 2, 1994 he underwent 
wound exploration and was found to have a large amount of 
infected-appearing fluid, which subsequently tested positive 
for staphylococcus epidermidis.  He remained hospitalized for 
an extended administration of antibiotics that included 
administration via a Hickman catheter.  He underwent a chest 
tube placement for pneumothorax and in July 1994, he was 
taken back to operating room for extensive debridement of the 
disk space.  He was discharged from the VA Medical Center on 
October 4, 1994 with the wound nearly healed, to continue 
dressing changes at home.  

Post-hospitalization records revealed that in October 1994, 
2-weeks post-discharge, the appellant was doing well with no 
real complaints.  The wound was almost closed and he was 
afebrile.  In March 1995 he was off antibiotics and was 
afebrile.  He offered a mild complaint of back pain following 
exertion with associated left lower extremity pain radiating 
to the left ankle.  In September 1995 he reported increased 
low back pain with radiation to the left leg.  X-ray 
examination revealed evidence of the previous laminectomies 
at L5-S1 with disc space narrowing at the same level.  In 
testimony before the RO in October 1995 the appellant 
reported that once the wound was permitted to heal from the 
inside-out during his hospitalization, it finally healed, but 
he was left with a really ugly scar.  Records from an 
examination conducted in January 1997 at Space Coast 
Orthopedic Center indicated that the scars had healed well.  
The appellant continued to have back pain and to a lesser 
extent some leg pain.  Subsequent magnetic resonance imaging 
had reportedly revealed no recurrent disk herniation but 
extensive scarring that even extended beyond the L5-S1 area.  
Physical examination revealed limitation of motion in the 
spine but no evidence of radiculopathy or significant 
weakness in his legs.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
appellant is competent to state that his condition is worse 
or that he has pain.  Lay testimony is competent when it 
regards the observable features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability, in this case, to a surgical treatment 
or complication.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The appellant lacks the medical training and 
expertise to provide competent evidence in that regard, 
therefore we find the findings of the medical personnel more 
probative on the question of additional disability 
attributable to the surgical treatment.  

The evidence establishes that the appellant incurred a 
staphylococcus epidermidis infection at the post-operative 
site within a short time after his surgery at a VA Medical 
Center.  We accept this evidence as a showing of incurrence 
of disease as a result of his surgical treatment at the VA 
Medical Center.  However, the preponderance of the evidence 
is against his claim for benefits pursuant to 38 U.S.C.A. 
§ 1151, in light of the absence of medical evidence of 
additional disability resulting from this post-surgical 
infection.  In other words, the record demonstrates that 
after this extended hospitalization and treatment, the wound 
healed.  The appellant is competent to report scarring, 
however the evidence does not establish that the scarring is 
tender or painful or that it restricts movement, thereby 
constituting additional disability.  Neither does his 
testimony establish that the scarring was more extensive than 
that which would have been a certain result from a low back 
surgical procedure.  The private examiner in January 1997 
merely noted the scarring but failed to attribute it to the 
surgery, the post-surgical infection or to any current 
symptomatology.

There is some evidence of current low back pain with left-
sided radiculopathy.  His pre-surgical condition consisted of 
low back pain with right-sided radiculopathy.  The evidence 
does not indicate that limitation of motion in the lumbar 
spine noted in January 1997 is additional disability 
attributable to the surgery or the post-surgical infection.  
The evidence of record does not establish that any of his 
current complaints amount to additional disability which is 
the result of his March 1994 surgery or the post-surgical 
wound infection.  Therefore, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.



ORDER

Entitlement to benefits under the provision of 38 U.S.C.A. 
§ 1151 for residuals of a wound infection acquired as a 
result of hospitalization and medical treatment provided by 
the Department of Veterans Affairs is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

 

